DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/02/2021, with respect to the 35 USC 103 rejections of claims 32-41, 44-56, and 59-65 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 have been withdrawn.
Allowable Subject Matter
Claims 32-41, 44-56, and 59-65 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
The present invention is directed to a system which comprises a control system comprising a processing unit and corresponding method, each of which determines the position error for the tip of the medical instrument based on at least one error factor of the teleoperational assembly – hereby interpreted to comprise at least a robotic arm, based on the disclosure, and equivalents thereof, a set of predicted positions for the tip of the instrument is determined from the position error, the tip of the instrument having a distal end and a proximal end. From the set of predicted positions for the tip of the instrument, first and second 
The out-of-view indicator may be enabled when the clinician wants to learn about the location of out-of-view instruments and also for surgical instruments that are within the field of view but not visible due to occluding tissue or other structures to help prevent clinicians from losing track of instruments that are located outside of the field of view. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793           

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793